Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Claim Objections
Claim 9 is/are objected to because of the following informalities:  
In regard to claim 9, the claim states “wherein the connection section be attached to the base body”.  It appears that “be” should be “configured to be” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 17, “the base body” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10-11, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druck (DE369380C).
 
In regard to claim 1,  Druck discloses a securing arrangement of a prosthetic hand on a forearm socket, comprising: 
a receiving frame (see annotated figure) that can be fixed to the forearm socket (b), 
the prosthetic hand (d) being fixed to the receiving frame (e), 
the receiving frame (e) comprising radially-directed openings (see holes which screws go through), 
a plurality of securing elements (see screws on e) arranged to protrude through the radially-directed openings (fig 1) and engage with a plurality (defined as two or more) of projections (see annotated figure) of a proximal connection section (see annotated figure) of the prosthetic hand (d), 
wherein the receiving frame (e) is secured to the forearm socket (b) by the plurality of securing elements (screws on 2, fig 1) that are configured to extend through the forearm socket (b) and into the plurality (defined as two or more) of projections (see annotated figure).  
In regard to claim 2, Druck discloses the securing arrangement according to claim 1, and further discloses the receiving frame (e) comprises an inner contour that is rotationally non-symmetrical (90 degree angles therefore rotationally non-symmetrical, see fig 2).  
In regard to claim 6, Druck discloses the securing arrangement according to claim 1, and further discloses the proximal connection section (see annotated figure) is attached to a base body (see annotated figure) such that the proximal connection section can be detached (separate pieces therefore capable of being detached).  
In regard to claim 7, Druck discloses claim limitations as discussed in the rejection of claim 6, and further discloses the proximal connection section (see annotated figure) is attached to the base body (see annotated figure) such that the proximal connection section can be twisted and fixed to the base body (separate pieces, therefore capable of being twisted when the fasteners are removed; fixed when attached to one another).
In regard to claim 10, Druck discloses the claim limitations as discussed in the rejection of claim 1, and further discloses the proximal connection section (see annotated figure) comprises a wall (e) or ledges that extend towards the forearm socket (b; fig 1), and the wall or ledges are positioned correspondingly to the openings in the receiving frame (see fig 1; annotated figure).  
In regard to claim 11, Druck discloses the securing arrangement according to claim 1, and further discloses threads are incorporated in the connection section which are positioned correspondingly to the openings (see screws within 2; since these are screws there must necessarily be threads incorporated).  
In regard to claim 15, Druck discloses the securing arrangement according to claim 1, and further discloses the proximal connection section comprises an outer contour that is designed correspondingly to an inner contour of the receiving frame (see fig 2)
In regard to claim 18, Druck discloses the securing arrangement according to claim 1, and further discloses wherein the proximal connection section (see annotated figure) comprises an inner free space (inner portion has a hollow that the base body fits within as shown in figure 2).  
In regard to claim 19, Druck discloses a prosthesis system comprising the securing arrangement according to claim 1 and further comprising the forearm socket (b) and the prosthetic hand (c,d), wherein the receiving frame (e) is attached to the forearm (b) and the prosthetic hand (c,d; see fig 1-2).  
In regard to claim 20, Druck discloses a securing arrangement to secure a prosthetic hand (c,d) on a forearm socket (b), the securing arrangement comprising: 
a receiving frame (e) configured to be fixed to the forearm socket (b) and the prosthetic hand (d), the receiving frame (e) comprising: 
radially-directed openings (openings through which screws fit); 
and securing elements (screws) protruding through the radially-directed openings and configured to engage with a plurality (defined as two or more) of projections (see annotated figure) of a proximal connection section of the prosthetic hand, 
wherein the receiving frame (e) is secured to the forearm socket (b) by the securing elements (screws) that are configured to extend through the forearm socket (b) and into the plurality of projections (see annotated figure).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Druck (DE369380C).

In regard to claim 3, Druck meets the claim limitations as discussed in the rejection of claim 1, and further teaches the receiving frame (see annotated figure) comprises a wall (e) that extends in an axial direction (fig 1).
However, Druck does not teach a ledge extending radially from the wall.  
It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a shape with a ledge extending radially from the wall since it appears either shape would work equally well.  Absent a teaching of criticality (new or unexpected results). This arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
In regard to claim 4, Druck meets the claim limitations as discussed in the rejection of claim 3, but does not teach the wall shape as claimed.  
It has been held that a mere change in shape of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a wall shape with radially protruding projections or undercuts since it appears either shape would work equally well.  Absent a teaching of criticality (new or unexpected results). This arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
In regard to claim 5, Druck meets the claim limitations as discussed in the rejection of claim 3, wherein the wall forms a distal termination of the forearm socket (as shown in figure 1, the receiving frame extends around the distal socket (b).     
           In regard to claim 8, Druck meets the claim limitations according to claim 6, and further teaches the proximal connection section (see annotated figure) comprises at least one elongated hole (see hole through which pivot fits, indicated by the arrow in fig 2) and a fixing element (pivot, indicated by arrow) accommodated in the elongated hole is fixed to the base body (Fig 2).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Druck (DE369380C) in view of Schulz (DE102011110099A1).

In regard to claim 9, Druck meets the claim limitations as discussed in the rejection of  claim 6.  While Druck teaches a pivot(within C) between the base body and proximal connection section (figure 1), Druck does not teach the pivot is a screw.
Schulz teaches a pivot which connects two portions of a prosthetic and comprises a central screw.  (see 3rd to last paragraph of translation: the connection which is realized for example via a screw serves as a pivot axis about which pivots the second finger relative to the first finger member).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pivot of Schulz in place of the pivot of Druck through functional equivalents since both pivots perform the same function of allowing rotation in a prosthetic terminal device.  MPEP 2144.06II

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Druck (DE369380C) in view of Michael (Modified Joint and Corset Prosthesis Designs).

In regard to claim 16, Druck meets the claim limitation as discussed in the rejection of  claim 1, but does not teach the receiving frame (e) is laminated in the forearm socket (b).  Michael teaches laminating a component into a prosthetic socket (first photo has the hinge struts laminated into a prosthetic socket).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to laminate the receiving frame into the forearm socket in order to have a more permanent and heavy duty connection.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Druck (DE369380C) in view of Jacobson (4613331).

In regard to claim 17, Druck meets the claim limitations as discussed in the rejection of  claim 1, but does not teach the proximal connection section and the base body include at least one passage  to receive cables from the forearm socket to the prosthetic hand. 
Jacobsen teaches the proximal connection section and the base body include at least one passage to receive cables from the forearm socket to the prosthetic hand (hollow Col 4, lines 30-36; therefore capable of receiving cables)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use make the wrist proximal connection section and base body of Druck hollow as taught by Jacobson because the hollow configuration minimizes weight of the wrist (Col 4, lines 35-36).


    PNG
    media_image1.png
    958
    940
    media_image1.png
    Greyscale







Allowable Subject Matter
Claims 12-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Haslam (5413611) teaches all of the claim limitations except “the base body is designed to be multi-piece and comprises a support and a base plate detachably fixed to said support.”

 Response to Arguments
	In regard to the 112b rejection of claim 1, the amendments overcome the rejection.
	In regard to the 103(a) rejection of claims 1-11 and 19-20 as unpatentable over Varley (GB2498788A) in view of Otterman (2427974), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
	In regard to the 103(a) rejection of claims 12, 14-15 and 18 as unpatentable over Varley in view of Otterman and further in view of Grace, the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
	In regard to the 103(a) rejection of claim 16 as unpatentable over Varley in view of Ingimarsson (2002/0042659A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
	In regard to the 103(a) rejection of claim 17 as unpatentable over Varley in view of Otterman and further in view of Bisbee (2006/0074493), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774